DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banks et al. (US 2015/0047931).
In Re claim 1, Banks et al. disclose a brake drum spider (22), comprising: a main body (central portion) having opposing flat sides (see fig. 6), an outer perimeter, and an inner perimeter (see 36) for an axle tube (par. 0027), fixture openings (76, 88) for fasteners, and an opening (40) for a cam actuator structure; an anchor pin support (70); and a vibration control structure (the body has a 3-D shape which prevents excessive vibration), wherein the brake drum spider includes weight minimizing features (see hollow support section 72 and 96, as well as multiple outer perimeter cut-outs and overall minimalistic design).
In Re claims 2 and 12, see anchor pin receptacle (72, 92) and anchor pin opening (38).
In Re claim 10, see par. 0010 and 0035.  Claim 10 is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In Re claim 11, Banks et al. disclose a process of producing a brake drum spider (22), comprising:  stamping (par. 0010 and 0035) a main body (central portion) having opposing flat sides (see fig. 6), an outer perimeter, and an inner perimeter (see 36) for an axle tube (par. 0027), fixture openings (76, 88) for fasteners, and an opening (40) for a cam actuator structure; adding an anchor pin support (70); and adding a vibration control structure (the body has a 3-D shape which prevents excessive vibration).

Allowable Subject Matter
Claims 3-9 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657